Citation Nr: 1025596	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether the amount of restored compensation following the 
Veteran's release from incarceration was proper.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to August 
1993.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on August 28, 2009, by means of video 
conferencing equipment with the appellant in Chicago, Illinois, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Applicable law provides that a person who is incarcerated in a 
Federal, State, or local penal institution in excess of 60 days 
for conviction of a felony will not be paid compensation in 
excess of the amount specified in paragraph (d) of this section 
beginning on the 61st day of incarceration.  38 C.F.R. 
§ 3.665(a).  A veteran with a service-connected disability of 
less than 20 percent (even though the rate for 38 U.S.C.A. 
§ 1114(k) or (q) is paid) shall receive one-half the rate of 
compensation payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. 
§ 3.665(d).

If there was no apportionment at the time of release from 
incarceration or if the released person is reunited with all 
dependents for whom apportionment was granted, the released 
person's award shall be resumed the date of release from 
incarceration if the Department of Veterans Affairs receives 
notice of release within one year following the release.  
Otherwise, the award shall be resumed the date of receipt of 
notice of release.  38 C.F.R. § 3.665(i).  The term "release 
from incarceration" includes participation in a work release or 
halfway house program, parole, and completion of sentence.  
38 C.F.R. § 3.665(b).

In this case, the Veteran was incarcerated in a county prison on 
August 21, 2001, at which time he was assigned a 10 percent 
disability evaluation for bilateral pes planus and bunion 
deformity.  A letter was sent to the Veteran in October 2002 
notifying him that VA had learned that he was incarcerated for a 
felony offense from a Bureau of Prisons match.  The letter 
explained that the law requires that VA reduce the compensation 
for a veteran incarcerated for a felony conviction in excess of 
60 days effective on the 61st day.  It was noted that his 
incarceration began on August 21, 2001, and the letter proposed 
that his monthly benefits be reduced from $101 to $51.50 
effective from October 21, 2001.  

Another letter was sent to the Veteran in April 2003 indicating 
that the action outlined in the October 2002 letter had been 
implemented.  In particular, his monthly benefits were reduced 
from $101 to $50.50 effective from October 21, 2001; from $103 to 
$51.50 effective from December 1, 2001; and, from $104 to $52 
effective from December 1, 2002.  The letter also noted that the 
adjustment resulted in an overpayment of benefits that had been 
paid to him and indicated that he would be notified of the exact 
amount of overpayment and information about repayment.  

The Veteran sent a letter to VA in May 2003 in which he 
questioned why his benefits continued to be discontinued 16 
months after his release from incarceration and 4 months after 
his release from parole.  The RO accepted that letter as notice 
of disagreement with the April 2003 letter.  

In an October 2003 statement, the Veteran noted that he was 
released on January 2, 2002.  However, in a February 2004 
statement of the case (SOC), the RO continued the reduction of 
compensation.  In particular, the RO noted that the Veteran had 
reported being released but had not provided any evidence to 
substantiate the claimed prison release.  The Veteran did not 
file a timely substantive appeal following the issuance of the 
February 2004 SOC, nor did he request an extension of time.  38 
C.F.R. §§ 20.200, 20.202, 20.302.

The Veteran subsequently submitted a letter to VA in December 
2005 and enclosed a copy of his parole agreement.  Records do 
indicate that the Veteran signed a parole agreement on December 
31, 2001, and was released on January 2, 2002.

VA sent a March 2006 decision letter to the Veteran indicating 
that his total benefit payments were being reinstated effective 
from December 31, 2001, because the law requires that VA 
reinstate the benefit payment on the same day that a person is 
released from prison.  That letter indicated that the monthly 
entitlement amount was $103 from December 31, 2001, $104 from 
December 1, 2002, $106 from December 1, 2003, $108 from December 
1, 2004, and $112 from December 1, 2005.  

The Veteran submitted a notice of disagreement with the March 
2006 decision claiming that he received $2690.50 in March 2006 
but should have been paid $4564.  As such, he believed that he 
was still owed $1873.50.

In a January 2009 memorandum, VA included calculations indicating 
that the Veteran should have been paid $2642.50 or $2698.50, 
depending on whether he was paid through February 2006 or March 
2006.  The calculation sheets were included and indicated that 
they took into account the previous payments at half of the 10 
percent rate.  The memorandum noted that the Veteran believed he 
should have been paid all of the benefits that were withheld from 
October 20, 2001, to December 30, 2006, which VA found to be 
incorrect.  However, the Board notes that the March 2006 letter 
did inform the Veteran that he would be paid the total benefit 
payment effective from December 31, 2001, while the January 2009 
memorandum indicates that he is only entitled to half of the rate 
from December 31, 2001, to either February 28, 2006, or March 31, 
2006.  It is unclear as to whether the RO meant that the Veteran 
was only entitled to a retroactive payment at half of the rate 
because he had been previously compensated for the other half.

Nevertheless, the January 2009 memorandum stated that the finance 
records would have to be checked to ascertain the amount of the 
retroactive check delivered in February 2006 or March 2006.  The 
Veteran has stated that he was paid $2690.50.  However, the Board 
notes that there is no official documentation in the claims file 
showing what the Veteran was actually paid retroactively.  Thus, 
even if the Board were to calculate the proper amount of the 
retroactive payment, it would be impossible to determine whether 
the Veteran was actually paid the correct amount of restored 
compensation.  Therefore, the Board finds that a remand is 
necessary to determine the actual amount of the payment made to 
the Veteran upon restoration of his benefits.

Similarly, the claims file does not contain any information as to 
the amount of overpayment made, as indicated in the April 2003 
letter, and whether such an amount was withheld from the 
retroactive payment or was otherwise repaid.  Therefore, such 
information should be provided upon remand.

In order to give the Veteran every consideration with respect to 
the present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  
Accordingly, the case is REMANDED to for the following action:

1.  The RO should provide documentation 
regarding the actual amount of the 
retroactive payment made to the Veteran 
upon restoration of his benefits.

2.  The RO should also provide information 
regarding whether an overpayment was 
created during the Veteran's 
incarceration.  If so, the RO should 
document the amount of overpayment and 
whether any money that was withheld from 
the retroactive payment made to the 
Veteran or was otherwise repaid.

3.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the actions taken in the 
preceding paragraphs

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The RO should provide 
documentation of the how the amounts and 
calculations were determined.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

